Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0035535 (Ogata et al.) (hereinafter “Ogata”).
Regarding claim 11, Figs. 1-9 show a sheet discharging apparatus (Fig. 1), comprising:
a sheet discharge tray (201) onto which a sheet (S) discharged out of an apparatus body (including 203) is stacked; 
a discharge portion (including 202) configured to discharge the sheet (S), the discharge portion (including 202) comprising a first member (upper right roller 202 in Fig. 3) configured to contact an upper surface of the sheet and apply a force to a 
a contact portion (including 204-206 and 211) comprising a first guide surface (upper surface of 206) disposed contactably with the first region of the sheet (S) and configured to guide the sheet discharged out of the discharge portion (including 202) toward the sheet discharge tray (201) and a second guide surface (lower surface of 211 and 204) disposed contactably with the second region of the sheet (S) and configured to guide the sheet discharged out of the discharge portion (including 202) toward the sheet discharge tray (201), the contact portion (including 204-206 and 211) being movable from a standby position (Fig. 2) by being pressed by the sheet (S),
wherein the first guide surface (upper surface of 206) is provided at a position not overlapping with the first and second members (upper right roller 202 in Fig. 3 and lower left unnumbered roller in Fig. 3) when viewed in the width direction in a state in which the contact portion (including 204 and 206) is located at the standby position (Fig. 2), and
wherein the second guide surface (lower surface of 211 and 204) is provided at a position overlapping with the first member (upper right roller 202 in Fig. 3) and not Ogata, particularly in view of MPEP 2115. The examiner can select a specially-shaped sheet to place in the Ogata apparatus to meet the first and second sheet region limitations set forth in claim 11.  The first and second sheet regions can include upper and lower surfaces of the specially-shaped sheet.  All of the limitations of claim 11 are met by Ogata.  
Response to Arguments
3.	Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
4.	Claims 1 and 3-10 are allowed.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658